Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct 
species:
Species A – Figures 1-14
Species B – Figures 1-13 and 15-16

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. For example, Species A discloses a PMUT device comprising a MEMS layer comprising a silicon dioxide BOX layer, on a structure comprising a piezoelectric layer sandwiched between electrodes, wherein the structure is connected to a CMOS layer through a germanium layer on aluminum contacts, and lastly, Species B discloses a PMUT device comprising a structure comprising a piezoelectric layer sandwiched between electrodes, on an insulating layer on a MEMS layer comprising a dielectric structural layer, connected to a CMOS layer through a germanium layer on aluminum contacts, wherein the structure is further connected to the MEMS layer through a conductive interconnect layer that runs through the structure, the insulating layer, and the MEMS layer-dielectric structural layer in a thickness direction, each Species being mutually exclusive of the other Species. In addition, these species are not obvious variants of each 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species 
as set forth above because at least the following reason(s) apply:
-    The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
-    The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.




Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837